WALLACE, JUDGE:
The claimant filed this claim against the respondent for damages sustained to his 1976 Super Cab 3/4 ton Ford truck caused by bad road conditions in front of his home. The claimant testified that he *220lived on W.Va. Route 50 near Hurricane, West Virginia. The road is also known as Sycamore Ridge Road. The testimony of the claimant and other witnesses revealed that the road was practically impassable. The condition was so bad that mail delivery had been discontinued approximately one year prior to the hearing.
Thomas Lee Sanson, a foreman for the respondent, testified that he knew of the condition of the road and that he had received complaints from the claimant. He stated that Route 50 was a low priority, unimproved dirt road that received only routine maintenance. He further stated that there had been equipment problems and work was concentrated on high priority roads.
Estimates of damage to the claimant’s truck introduced by the claimant totalled $1,099.43.
The law is well established in West Virginia that the State is not a guarantor of the safety of travellers on its roads and bridges. The State is not an insurer; its only duty to the traveler is a qualified one, namely reasonable care and diligence in the maintenance of a highway under all circumstances. Parsons v. State Road Comm’n., 8 Ct. Cl. 35 (1969); Samples v. State Road Comm’n., 8 Ct.Cl. 80 (1970); Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947).
In the instant case, the record establishes that the bad condition of the road had existed for over a year. Respondent’s witness testified that some work had been done, but never completed. The respondent’s grader and trucks became stuck in the road and had to be pulled out. As hereinabove indicated, mail delivery had been curtailed for about a year. It is obvious from the testimony that the respondent did not exercise reasonable care and diligence in the maintenance of the road in question. The failure by the respondent to make some semblance of repairs to the road to make it passable caused the damages to the claimant’s vehicle. Accordingly, the Court makes an award to the claimant in the amount of $1,099.43.
Award of $1,099.43.